[In the matter of William Weyhausen and Philip Ereytag, bankrupts.] In this case, which was a petition in involuntary bankruptcy, the order to show cause was served on only one of two debtors, and no publication of notice as to the other had been made. Both debtors, however, appeared by the same attorney, and desired to waive any other notice. Doubt was raised whether the debtor not served could appear by attorney, and whether he must not appear in person. After hearing counsel, THE COUBT (BLATGHFORD, District Judge) held that, under the forty-first and forty-second sections of the act [of 1867 (14 Stat. 537)], the appearance by attorney, of the debtor not served, might be entered.